GRIER, Circuit Justice,
although intimating that if the question had been a new one, he might have ruled it otherwise, declined the comparison of the merits of the two opinions, on the ground that, sitting here in Pennsylvania, it was his duty, in order to avoid a conflict of opinion, to take the law as he found it last decided, but without expressing an opinion as to what might be his course in case the question should be carried elsewhere. This is about the substance of what he was understood to say. Admitting the evidence, therefore, which was offered to show a parol republication, he instructed the jury that it must be of two witnesses, proving the intention to republish and establishing the identity of the will beyond all question.